ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-10-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE
(GREECE v. TURKEY)

ORDER OF 14 OCTOBER 1976

1976

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER EGEE
(GRECE c. TURQUIE)

ORDONNANCE DU 14 OCTOBRE 1976
Official citation:

Aegean Sea Continental Shelf,
Order of 14 October 1976, LC.J. Reports 1976, p. 42

Mode officiel de citation:

Plateau continental de la mer Egée,
ordonnance du 14 octobre 1976, C.I.J. Recueil 1976, p.42

 

Sales number 42 4
N° de vente:

 

 

 
1976
14 October
General List
No. 62

42

INTERNATIONAL COURT OF JUSTICE

YEAR 1976

14 October 1976

AEGEAN SEA
CONTINENTAL SHELF CASE
(GREECE v. TURKEY)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court,
Having regard to Article 40 of the Rules of Court,

Having regard to the Application by Greece filed in the Registry of
the Court on 10 August 1976, instituting proceedings against Turkey in
respect of a dispute concerning the delimitation of the continental shelf
appertaining to Greece and Turkey in the Aegean Sea, and concerning
the respective legal rights of those States to explore and exploit the
continental shelf of the Aegean;

Whereas the Government of Turkey was notified immediately, through
its Ambassador to the Netherlands, of the filing of the Application;

Having regard to the communication dated 25 August 1976 from
the Ministry of Foreign Affairs of Turkey, received in the Registry on
26 August 1976 in which it was asserted, inter alia, that the Court has no
jurisdiction to entertain the Application;

Having regard to the Order of 11 September 1976 by which the Court
adjudicated upon the request for interim measures of protection presented
by Greece on 10 August 1976, and decided that the written proceedings
should first be addressed to the question of the jurisdiction of the Court
to entertain the dispute;

Having ascertained the views of the parties,
43 AEGEAN SEA (ORDER 14 X 76)

Fixes as follows the time-limits for the written proceedings on the
question of jurisdiction:

18 April 1977 for the Memorial of the Government of Greece;

24 October 1977 for the Counter-Memorial of the Government of
Turkey;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this fourteenth day of October, one
thousand nine hundred and seventy-six, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of Greece and the Government of Turkey, respectively.

(Signed) E. JIMENEZ DE ARECHAGA,
President.

(Signed) S. AQUARONE,
Registrar.
